It surely must be one of the
great ironies of our age that this Assembly is being
addressed, for the first time in its 49 years’ history, by a
South African Head of State drawn from among the
African majority of what is an African country.
Future generations will find it strange in the extreme
that it was only so late in the twentieth century that it was
possible for our delegation to take its seat in the
Assembly, recognized both by our people and by the
nations of the world as the legitimate representative of the
people of our country.
It is indeed most welcome that the Organization will
mark its fiftieth anniversary next year with the apartheid
system vanquished and consigned to the past. That
historic change has come about not least because of the
great efforts in which the United Nations engaged to
ensure the suppression of the apartheid crime against
humanity. Even as it was still in the process of
establishing its institutions, the United Nations was
confronted by the challenge of the accession to power of
the party of apartheid domination in our country.
Everything that that system stood for represented the very
opposite of all the noble purposes for which the
Organization was established. Because apartheid reduced
and undermined the credibility of the United Nations as
an effective international instrument to end racism and
secure the fundamental human rights of all peoples, the
establishment and consolidation of apartheid constituted
a brazen challenge to the very existence of the
Organization.
6
General Assembly 14th meeting
Forty-ninth session 3 October 1994
The United Nations was born out of the titanic
struggle against nazism and fascism, with their pernicious
doctrines and practices of racial superiority and genocide.
It therefore could not stand by while, in South Africa, a
similar system was being established by a Government
which also had the temerity to claim representation within
the United Nations.
We believe that it was indeed of great importance to
the universal efficacy of, and respect for, the Universal
Declaration of Human Rights and the United Nations
Charter that the United Nations should have spurned the
pleas of the apartheid regime that the gross violation of
human rights in South Africa was a domestic matter of no
legal or legitimate concern to the world body.
We stand here today to salute the United Nations and
its Member States, both singly and collectively, for joining
forces with the masses of our people in a common struggle
that has brought about our emancipation and pushed back
the frontiers of racism.
The millions of our people say "Thank you" and
"Thank you again, because the respect for your own dignity
as human beings inspired you to act to ensure the
restoration of our dignity as well".
We have together traversed a course which we are
convinced has strengthened human solidarity in general and
reinforced the bonds of friendship between our peoples and
the nations of the world. This dates back to the early days
when India put the question of racism in South Africa on
the Assembly’s agenda, to the moment when the world
community, as represented here, could adopt consensus
resolutions against apartheid with none dissenting.
It was therefore with great joy that at our inauguration
as President of our Republic we received, among others,
such high and distinguished officials of the Organization as
the Secretary-General, the President of the General
Assembly and the Chairman of the Special Committee
against Apartheid. Their presence reaffirmed the
incontrovertible truth that the victory over apartheid, the
success of the cause of democracy, non-racialism and non-
sexism in our country belongs as much to our people as it
does the United Nations.
And so we have embarked on the road to the remaking
of our country, basing ourselves both on the democratic
Constitution, which came into force on 27 April this year,
and on the Reconstruction and Development Programme,
which has become the property of all our people.
Clearly, these documents would have no life unless
the people gave them life. The words printed in them
must inspire common ownership by all our people and
their common allegiance to the process and the results
which these documents intend. For this to happen, as we
propagate the vision these documents contain we must at
the same time engage in a historic effort of redefinition
of ourselves as a new nation.
Our watchwords must be justice, peace,
reconciliation and nation-building in the pursuit of a
democratic, non-racial and non-sexist country. In all that
we do we have to ensure the healing of the wounds
inflicted on all our people across the great dividing line
imposed on our society by centuries of colonialism and
apartheid.
We must ensure that colour, race and gender become
only a God-given gift to each one of us, and not an
indelible mark or attribute that accords a special status to
any.
We must work for the day when we as South
Africans see one another and interact with one another as
equal human beings and as part of one nation united,
rather than torn asunder, by its diversity.
The road we shall have to travel to reach this
destination will by no means be easy. All of us know
how stubbornly racism can cling to the mind and how
deeply it can infect the human soul. Where it is sustained
by the racial ordering of the material world, as is the case
in our country, that stubbornness can multiply a
hundredfold.
And yet, however hard this battle may be, we will
not surrender. Whatever the time it may take, we will not
tire. The very fact that racism degrades both the
perpetrator and the victim commands that, if we are true
to our commitment to protect human dignity, we fight on
until victory is achieved.
We firmly believe that we who have particular
experience of the destructive and anti-human force of
racism owe it to ourselves to centre our transformation on
the creation of a truly non-racial society. Because we
know racism so intimately, we must stand a good chance
of developing and nurturing its opposite.
It will perhaps come to be that we who have
harboured in our country the worst example of racism
since the defeat of nazism will make a contribution to
7
General Assembly 14th meeting
Forty-ninth session 3 October 1994
human civilization by ordering our affairs in such a manner
that we strike an effective and lasting blow against racism
everywhere.
Some of the steps that we have already taken -
including the establishment of a Government of National
Unity, the orderly transformation of the institutions of State
and the cultivation of a national consensus on the major
issues of the day - have started us off on a correct footing
with regard to continuing the processes leading to the
creation of the just society we have been speaking of.
Our political emancipation has also brought into sharp
focus the urgent need to engage in the struggle to secure
our people’s freedom from want, from hunger and from
ignorance. We have written this on our banners: that the
society we seek to create must be a people-centred society;
all its institutions and its resources must be dedicated to the
pursuit of a better life for all our citizens. That better life
must mean an end to poverty, joblessness, homelessness
and the despair that comes of deprivation. This is an end
in itself because the happiness of the human being must, in
any society, be an end in itself.
At the same time, we are intensely conscious of the
fact that the stability of the democratic settlement itself and
the possibility actually to create a non-racial and non-sexist
society depend on our ability to change the material
conditions of life of our people so that they not only have
the vote but have bread and work as well.
We therefore return to the United Nations to make the
commitment that, as we undertook never to rest until the
system of apartheid was defeated, so do we now undertake
that we cannot rest while millions of our people suffer the
pain and indignity of poverty in all its forms.
At the same time, we turn once more to this world
body to say "We are going to need your continued support
to achieve the goal of the betterment of the conditions of
life of our people." We are pleased and inspired that both
the Secretary-General and the specialized agencies of the
United Nations have taken up the development challenge in
South Africa with the enthusiasm that they have shown.
We believe that it is in the common interest that we
sustain the common victory that we have scored in South
Africa, and take it further by achieving success not only in
politics but also in the socio-economic sphere.
It is perhaps common cause among us that everywhere
on our globe there is an unmistakable process leading to the
entrenchment of democratic systems of government. The
empowerment of the ordinary people of our world freely
to determine their destiny, unhindered by tyrants and
dictators, is at the very heart of the reason for the
existence of this Organization.
But it is equally true that hundreds of millions of
these politically empowered masses are caught in the
deathly trap of poverty, unable to live life in its fullness.
Out of all this are born social conflicts which
produce insecurity and instability, civil and other wars
that claim many lives, millions of desperate refugees and
the destruction of the little wealth that poor countries are
able to accumulate. Out of this cauldron are also born
tyrants, dictators and demagogues who not only take away
or restrict the rights of the people but also make it
impossible to do the things that must be done to bring
lasting prosperity to the people.
At the same time, the reality can no longer be
ignored that we live in an interdependent world which is
bound together to a common destiny. The very response
of the international community to the challenge of
apartheid confirmed this very point that we all
understood - that so long as apartheid existed in South
Africa, so long would the whole of humanity feel
demeaned and degraded.
The United Nations understood very well that racism
in our country could not but feed racism in other parts of
the world as well. The universal struggle against
apartheid was therefore not an act of charity arising out
of pity for our people, but an affirmation of our common
humanity. We believe that that act of affirmation requires
that this Organization should once more turn its focused
and sustained attention to the basics of everything that
makes for a better world for all humanity.
The elaboration of a new world order must, of
necessity, centre on this world body. In it we should find
the appropriate forum in which we can all participate to
help determine the shape of the new world.
The four elements that will need to be knit together
in fashioning that new universal reality are the issues of
democracy, peace, prosperity and interdependence.
The great challenge of our age to the United Nations
is to answer the question "Given the interdependence of
the nations of the world, what is it that we can and must
8
General Assembly 14th meeting
Forty-ninth session 3 October 1994
do to ensure that democracy, peace and prosperity prevail
everywhere?"
We are aware of the fact that the United Nations is
addressing these questions in many ways; yet there can be
no gainsaying the fact that such progress as we have made
has been made more by stealth than in the bold and
determined fashion that the world crisis demands today.
Perhaps a new and forceful initiative is required. Such
an initiative should inspire all of humanity because of the
seriousness of its intent. It should also have a chance to
succeed because it will have been underwritten by the
commitment of the masses of the people in each member
country to join hands with other nations, to address together
the related issues of democracy, peace and prosperity in an
interdependent world.
We are aware of the fact that the dictates of realpolitik
militate against the speedy realization of such an initiative.
But we do believe that the reality of life and the realism of
policy will, at some point, bring to the fore the fact that the
delay we impose on ourselves today will serve only to
increase the pressure on all of us to incorporate, within
what we consider possible, a sustainable vision of a
common world that will rise or fall together.
Undoubtedly, to inspire greater confidence in itself
among all the member nations and to reflect better the
impulse towards the democratization of international
relations, the United Nations will have to continue looking
at itself to determine what restructuring of itself it should
effect. This process must naturally affect, among others,
the structure and functioning of the Security Council and
the peacemaking and peace-keeping issues raised by the
Secretary-General in "An Agenda for Peace".
Democratic South Africa rejoins the world community
of nations determined to play its role in helping to
strengthen the United Nations and to contribute what it can
to the furtherance of its purposes. Among other things, we
have this morning acceded to the covenants and
conventions adopted by this Organization, which address
various matters such as economic, social and cultural rights,
civil and political rights, and the elimination of all forms of
racial discrimination, to say nothing of our irrevocable
commitment to the realization of the objectives contained
in the Universal Declaration of Human Rights.
We are determined to play our full part in all
processes that address the important question of the
non-proliferation and elimination of weapons of mass
destruction. Our Government has also decided to become
a signatory to the Convention on prohibition and
restrictions on the use of certain conventional weapons.
In a similar vein, we shall not be found wanting in
the quest for sustainable development that is in keeping
with the Rio de Janeiro Declaration on Environment and
Development as well as with Agenda 21.
Equally, our own national interest dictates that we
join forces with the United Nations and all its Member
States in the common struggle to contain and end the
traffic in narcotics.
Even in constitutional terms, we are committed to
the advancement of the objective of the emancipation of
women through the creation of a non-sexist society.
Apart from anything else, we are therefore actively
engaged in the preparations for what we are convinced
will be a successful Beijing Conference.
We are part of the region of southern Africa and the
continent of Africa. As members of the Southern African
Development Community and the Organization of African
Unity (OAU), and an equal partner with other Member
States, we will play our role in the struggles of these
organizations to build a continent and a region that will
help to create for themselves and all humanity a common
world of peace and prosperity.
Ours must become a continent free of such tragedies
as those that have afflicted our own country as well as
Rwanda, Somalia, Angola, Mozambique, the Sudan and
Liberia. Happily, the OAU is actively addressing the
issues of peace and stability on our continent.
We are greatly encouraged that the countries of our
region, faced with a crisis in Lesotho, acted together
speedily and, with the cooperation of the Government and
the people of that country, succeeded in demonstrating
that together we have the will to defend democracy, peace
and national reconciliation.
Furthermore, as members of the Non-Aligned
Movement and the Group of 77, we are committed
especially to the promotion of South-South cooperation
and to the strengthening of the voice of the poor and
disadvantaged in the ordering of world affairs.
We would like to take this opportunity to express
our appreciation to the members of the General Assembly
for the speed and readiness with which they accepted the
9
General Assembly 14th meeting
Forty-ninth session 3 October 1994
credentials of democratic South Africa, enabling us to
participate in the work of the last General Assembly. We
are pleased to note that this same spirit characterized the
approach of other international organizations towards our
new democracy, including the Commonwealth and the
European Union.
We would like to close by congratulating you, Mr.
President, on your election to your high post, and we
express our confidence that you will guide the work of the
Assembly with the wisdom and sense of purpose for which
we admire you.
The millions across our globe who stand expectant at
the gates of hope look to this Organization to bring them
peace, to bring them life, to bring them a life worth living.
We pray that the new South Africa, which the General
Assembly helped bring into being and so warmly welcomed
among the community of nations, will, in its own and in the
wider interest, make its own contribution, however small,
to the realization of those hopes.
Our common humanity and the urgency of the knock
on the door of this great edifice demand that we must
attempt even the impossible.
